The points made in the petition for rehearing were fully considered by the Court. The Court has given no sanction to the notion that juries are warranted in discrediting railroad employees testifying as to injuries received from machinery under their control. The interest of the plaintiff is to be considered by the jury in weighing his testimony, and the same rule applies to an agent of the corporation against whom negligence is charged. The character or manner of either the plaintiff or the employee or agent of the defendant or the circumstances of the transaction may completely neutralize in the minds of the jury the element of interest or natural bias.
Nevertheless, a plaintiff whose stock has been killed by a railroad train has the right to have the jury consider the force of the presumption in his favor as testimony against the account of the accident given by the railroad employee. It was to protect him from being absolutely bound by the testimony of the railroad employees that the rule as to the presumption of negligence was adopted.
It is ordered that the petition be dismissed and the order staying the remittitur be revoked. *Page 76